DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 04/05/2022.
Claims 1-20 are pending.
Claims 1, 2, 8, 9, and 15 are amended.

Response to Arguments

Applicant’s arguments, filed 04/05/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Applicant’s amendment overcame the rejection under 35 USC § 112(b) made in the previous Office action.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Publication No. 2013/0216962 to Dresner et al. (hereinafter Dresner) or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2016/0123588 to Vie (hereinafter Vie).



Regarding claim 1, Dresner discloses a gas furnace system comprising: 
a combustion chamber (“[0013] The present invention provides a heating appliance or decorative fireplace and control system that continuously monitors the output from a pressure transducer while the appliance is firing and compares this pressure output with predefined values. By doing so, the control can monitor for both optimum combustion airflow, ensure adequate combustion airflow for safe operation Because heaters are installed in diversely different installation environments, each heating appliance or decorative fireplace will be attached to piping for providing inducer airflow that entails very different configurations, such as the number of turns, pipe diameter and length of pipe that will affect inducer airflow back pressure The result is that inducer airflow at a given inducer motor speed will result in differing amounts of inducer airflow. The present invention allows for efficient heating appliance or decorative fireplace combustion by allowing the control system to determine an actual airflow present in the particular installation and vary the inducer fan motor speed to obtain a desired airflow for a particular gas combustion rate.” and Fig. 1. Thus, it is evident that a heating appliance or fireplace has a combustion chamber in the sense that combustion is taking place in the system.); 
a conduit in fluid communication with the combustion chamber and operable as an air inlet for the combustion chamber (“[0013] The present invention provides a heating appliance or decorative fireplace and control system that continuously monitors the output from a pressure transducer while the appliance is firing and compares this pressure output with predefined values. By doing so, the control can monitor for both optimum combustion airflow, ensure adequate combustion airflow for safe operation Because heaters are installed in diversely different installation environments, each heating appliance or decorative fireplace will be attached to piping for providing inducer airflow that entails very different configurations, such as the number of turns, pipe diameter and length of pipe that will affect inducer airflow back pressure The result is that inducer airflow at a given inducer motor speed will result in differing amounts of inducer airflow. The present invention allows for efficient heating appliance or decorative fireplace combustion by allowing the control system to determine an actual airflow present in the particular installation and vary the inducer fan motor speed to obtain a desired airflow for a particular gas combustion rate.” and Fig. 1, Thus it is further evident that the piping exist to provide airflow for combustion (i.e. inlet air) that is provided by the combustion fan into the location where combustion takes place, which is the essence of the instant limitation. Additionally, it is plainly stated that actual airflow is being obtained, meaning the pressure switch and sensor would in essence be in fluid communication with the piping via measuring of its airflow, and fig. 1 more than suggests this feature by associating the sensors with channel to combustion fan that would provide air.);
a draft inducer including a motor (“[0013] …inducer fan motor … to obtain a desired airflow for a particular gas combustion rate”; “[0015]…a combustion fan 18 for providing combustion air flow..” and “[0004]…a combustion air blower motor…”), the draft inducer in fluid communication with a conduit (“[0013] … piping for providing inducer airflow…” p6); 
a pressure transducer positioned to sense a pressure within the conduit and output signals proportional to the sensed pressure (“[0016] …Readings from a pressure transducer 20 are fed back to the electronic controls…”  and Fig. 1); 
a pressure switch positioned to sense the pressure within the conduit (“[0016] …Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22.…”  and Fig. 1. Thus a pressure switch is present in the control), the pressure switch having a first state and a second state (“[0016] …Once a pressure switch 22 closes…the open setting of the pressure switch 22…”  Thus, it can be seen that the pressure switch has a first state comprising an open state and a second state comprising an closed state), and configured to be in the first state when the sensed pressure is below a predetermined pressure (“[0018]…. Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint…” , Therefore the pressure switch enters an open state (i.e. first state) whenever the pressure falls below a set point (i.e. predetermined pressure)) and to switch to the second state when the sensed pressure reaches or exceeds the predetermined pressure (“[0018]…Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint…”, Therefore the pressure switch enters a closed state (i.e. second state) when the pressure reaches or exceeds a set point (i.e. predetermined pressure)); 
and a controller (“[0015]…heater 10 that includes a microprocessor control 14 for detecting and/or controlling…”) connected to the draft inducer the pressure transducer , and the pressure switch (Fig. 1. Thus the controller 14 is connected to the inducer (i.e. combustion fan), pressure transducer, and pressure switch.), the controller comprising a processor programmed to: 
receive pressure signals output by the pressure transducer (“[0016] …Readings from a pressure transducer 20 are fed back to the electronic controls 14...” and Fig. 1.); 
receive signals indicating whether the pressure switch is in the first state or the second state 
(“ [0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. the combustion fan 18 is de-energized to a point where the pressure switch 22 opens. At this point, the measurement of the pressure transducer 20 is compared to the open setting of the pressure switch 22…[0018]…Specifically,…the output of the pressure transducer 20 and pressure switch 22 is monitored.” Thus indication of the pressure switch state are received. Fig. 2); 
control the motor of the draft inducer in response to a call for heat (“[0016] When there is a call for heat, the electronic controls 14 will energize the combustion fan 18….”); 

and determine a first status of the pressure transducer based at least in part on the received pressure signals from the pressure transducer and the signals indicating whether the pressure switch is in the first state or the second state (“ [0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…” Therefore, a status of the pressure transducer is determined based on pressure transducer readings and the switch states. For example, a first pressure transducer status can be determined to be a defective state based on said pressure transducer reading and pressure switch states.).

It is evident that Dresner teaches combustion and piping (i.e conduit) for airflow used in combustion. Furthermore, it is evident that the use of a pressure switch and a pressure transducer are employed an analogous combustion system to with the same purpose of the instant specification to verify the two reading so as to monitor mismatches that may be indicative a defective transducer (see P19, Dresden). Thus, the only difference would be what is essentially the intended use of the switch and transducer of Dresden in a specified design of a gas furnace. In other words, Dresden does not teach a gas furnace as described in the instant specification. 
However, even though intended use limitations/design choice would not be given patentable weight, it is noted that Vie from the same or similar field of gas based heating systems, teaches a gas furnace with the structure of a combustion chamber, conduit, and at least one pressure monitoring device in a location as provided for in the instant specification and claims (See Fig. 1, P17, P21, Vie).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating the intended use of gas furnace, as taught by Vie.  
One of ordinary skill in the art would have been motivated to do this modification in order to similarly detect discrepancies between readings of a pressure transducer and a pressure switch in a system that may be indicative of problem in the readings (see P19, Dresner). 



Claim 8 is rejected on the same grounds as claim 1.


Claims 2-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dresner, in view of Vie, and in further view of Japanese Application Publication No. JP 2015-135198A to Suzuki (hereinafter Suzuki. English translation of JP 2015-135198A is included and cited in this office action).


Regarding claim 2, the combination of Dresner and Vie teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: continue operating the motor of the draft inducer when the first status of the pressure transducer does not indicate that the pressure transducer is unreliable (“[0019]…If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed and the gas valve is opened…” and Fig. 2. If pressure transducer and pressure switch outputs match as expected, meaning no defective sensor is suspected, then operations continue, which include operating the combustion blower); and stop operation when the first status of the pressure inducer indicates that the pressure transducer is unreliable (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…is present in the system, and heater operation is terminated.” And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated.).

Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. 
However, Suzuki from the same or similar field of gas based heating systems, teaches stopping operation of a motor of a draft inducer, as part of stopping heating operation (Pg. 4 11th para: “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore, the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby, the combustion operation of the burner 4 is stopped.” (Emphasis added)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to stop supply of air supply used for combustion heating when heating is being stopped, since air is not needed for combustion under such a circumstance, and additionally stopping fan when not needed saves on wasted energy running a fan (Pg. 4 Para 11, Pg. 2 Paras 6-7, Suzuki). 

Claim 9 is rejected on the same grounds as claim 2.
Claim 15 is rejected on the same grounds as claim 2 (including claim 1).


Regarding claim 3, the combination of Dresner, Vie, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: determine when the pressure switch switches from the first state to the second state ([0018]…Specifically, the combustion fan 18 speed is increased while the output of the pressure transducer 20 and pressure switch 22 is monitored. When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint…”, Therefore the pressure switch  output is determined as it transition from an open to a closed state (i.e. from a first to a second state) when the pressure reaches or exceeds a set point (i.e. predetermined pressure)); determine a first pressure from the signals received from the pressure transducer when the processor determines that the pressure switch switches from the first state to the second state (“ [0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. [0018]...When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined….” Therefore, a pressure transducer reading signal is received on pressure switch changing from open to closed); compare the first pressure to the predetermined pressure (“ [0016]…Once a pressure switch 22 closes, the reading from the pressure transducer 20 is compared to the set point for the pressure switch 22. .. [0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined and compared to an expected value stored within the control 14. …” Therefore, comparison is made to predetermined pressure switch setpoint pressure); and determine the first status of the pressure transducer based at least in part on the comparison of the first pressure to the predetermined pressure (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 ….” Therefore, a status of the pressure transducer is determined based on pressure transducer reading comparison with a predetermined pressure setpoint. For example, a first pressure transducer status can be determined to be a defective state based on said pressure transducer reading compared to predetermined setpoint pressure.).


Regarding claim 4, the combination of Dresner, Vie, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: determine the first status of the pressure transducer as unreliable when the first pressure is outside a predetermined range from the predetermined pressure of the pressure switch (“ [0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…” Thus, if a comparison is outside a tolerance (ie range) from pressure switch setpoint, a defective status (ie unreliable) status is determined); and determine the first status of the pressure transducer as not unreliable when the first pressure is within the predetermined range from the predetermined pressure of the pressure switch (“[0019]…If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed…” and Fig. 2. Therefore, if pressure transducer and pressure switch outputs match as expected within a tolerance (ie range), meaning no defective sensor is suspected (i.e., not unreliable), then operations continue. ).



Regarding claim 5, the combination of Dresner, Vie, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor of the draft inducer after determining the first pressure to decrease the speed of the motor until the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined… Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.” (Emphasis added)); determine a second pressure in the conduit from the signals output by the pressure transducer when the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.” (Emphasis added)); compare the second pressure to the predetermined pressure ((“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.” (Emphasis added)); and determine a second status of the pressure transducer based at least in part on the comparison of the second pressure to the predetermined pressure (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” and Fig. 2. Therefore, based on sequence including decreasing blower fan until pressure switch opens and pressure transducer value is compared to predetermined value, a status of pressure transducer is determined as indicating defective status (ie first status) or not (ie second status)).


Regarding claim 6, the combination of Dresner, Vie, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor to increase the speed of the motor at least until the pressure switch again switches from the first state to the second state when the second status does not indicate that the pressure transducer is unreliable (“[0019]...If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed..” Thus, when a status of not being defective is determined (ie not unreliable), ignition sequence is performed, which includes “[0018] …The ignition sequence begins by…varying power to the combustion fan. Specifically, the combustion fan 18 speed is increased…When the pressure switch 22 closes..”); and stop operation when the second status indicates that the pressure transducer is unreliable (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20…is present in the system, and heater operation is terminated.” And Fig. 2. Therefore, when pressure transducer is determined to be unreliable in the sense that it is likely defective, operations of the system are terminated.).
Although Dresner teaches terminating a heating operation upon determination of an unreliable pressure transducer, it is not explicitly mentioned that termination of heating includes stopping operation of a motor of a draft inducer. 
Suzuki further teaches stopping operation of a motor of a draft inducer, as part of stopping heating operation (Pg. 4 11th para: “At this time, the combustion control unit 53 of the control device 51 shuts off the supply of the fuel gas to the burner 4 by closing the gas source valve 7. Furthermore, the combustion control unit 53 stops the rotational drive of the combustion fan 10. Thereby, the combustion operation of the burner 4 is stopped.” (Emphasis added)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the heating system as described by Dresner and incorporating stopping a draft fan, as taught by Suzuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to stop supply of air supply used for combustion heating when heating is being stopped, since air is not needed for combustion under such a circumstance, and additionally stopping fan when not needed saves on wasted energy running a fan (Pg. 4 Para 11, Pg. 2 Paras 6-7, Suzuki). 


Regarding claim 7, the combination of Dresner, Vie, and Suzuki teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dresner further teaches wherein the processor is programmed to: control the motor of the draft inducer after determining the first pressure to decrease the speed of the motor until the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 closes as the combustion airflow reaches the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is determined… Next, the speed of the combustion fan 18 is reduced while the output of the pressure switch 22 and pressure transducer 20 continues to be monitored. When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.”); determine a second pressure in the conduit from the signals output by the pressure transducer when the pressure switch switches from the second state to the first state (“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.” (Emphasis added)); compare the second pressure to the predetermined pressure ((“[0018]... When the pressure switch 22 opens as the combustion airflow falls below the pressure switch's 22 setpoint, the output of the value of the pressure transducer 20 is again determined and compared to an expected value stored within the control 14.” (Emphasis added)); and determine the first status of the pressure transducer based at least in part on the comparison of the second pressure to the predetermined pressure and the comparison of the first pressure to the predetermined pressure (“[0019] If the output of the pressure transducer 20 does not match the expected values (within a tolerance) at the points that the pressure switch 22 closes and opens, the control 14 determines that a defective pressure transducer 20 …. If the pressure transducer 20 output matches the expected value (within a tolerance) as the pressure switch 22 closes and opens, the ignition sequence is performed...” and Fig. 2. Therefore, based on sequence including decreasing blower fan until pressure switch opens and pressure transducer value is compared to predetermined value, a status of pressure transducer is determined as indicating defective status (ie first status) or not (ie second status)).


Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 16 is rejected on the same grounds as claim 3.
Claim 17 is rejected on the same grounds as claim 4.
Claim 18 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 6.
Claim 20 is rejected on the same grounds as claim 7.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117